DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 20, the closest reference to Ackermann et al. (US 4805072) disclose the Device for coupling HF energy to lasers. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 20.
Regarding claims 1 and 20,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a conducting part electrically connected with the first electrode; an insulating part that has a first surface including a first position and a second surface including a second position, and is connected with the conducting part at the first position; a first fastening part configured to fasten the conducting part and the insulating part; and a cooling part connected with the second position facing the first position, the conducting part and the cooling part being electrically insulated from each other by the insulating part”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828